Citation Nr: 0600270	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  01-01 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
12, 1997, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1999rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The March 1999 rating decision granted the veteran's claim of 
entitlement to service connection for PTSD.  A 30 percent 
disability evaluation was assigned, effective September 12, 
1997.  In the January 2001 rating decision, the veteran's 
disability rating for his PTSD was increased to 50 percent 
disabling, also effective September 12, 1997.   The November 
2004 rating decision confirmed and continued the 50 percent 
disability evaluation for his PTSD.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  See also AB v. Brown, 6 Vet. App. 
35, 39 (1993) (a veteran is presumed to be seeking the 
highest possible rating, unless he expressly indicates 
otherwise).  The veteran also appeals the assigned effective 
date for the grant of service connection for his PTSD.

Note that, when filing his substantive appeal (VA Form 9) in 
February 2001, the veteran requested a hearing at the Board 
before a Veterans Law Judge (VLJ) of the Board.  But the 
veteran cancelled his January 2005 hearing.  There are no 
other hearing requests of record, so the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) 
(2005).

In addition, it appears the veteran also filed a claim in 
February 2005 for an increased disability evaluation for his 
service-connected urethritis.  This additional claim, 
however, has not yet been adjudicated by the RO.  So it is 
referred to the RO for appropriate development and 
consideration.




FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood due to various 
PTSD symptoms. 

2.  On September 12, 1997, the veteran filed a claim of 
entitlement to service connection for PTSD.

3.  Service connection was granted for PTSD from the date of 
the claim.


CONCLUSION OF LAW

1.  The criteria for a 70 percent rating for the PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria are not met for an effective date earlier 
than September 12, 1997, for the grant of service connection 
for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in March and May 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims preceded the 
enactment of VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decisions, statements of the case (SOCs) supplemental 
statements of the case (SSOCs), and letters over the years 
(including March and May 2004 VCAA letters) informed the 
veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOCs, SSOCs and various letters informed him why 
the evidence on file was insufficient to grant the claims; 
what evidence the record revealed; what VA was doing to 
develop the claims; and what information and evidence was 
needed to substantiate his claims.  The VCAA letters 
specifically informed him of what he should do in support of 
the claims, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to an Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

When an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson at 
125-26 (1999).  This, in turn, would compensate the veteran 
for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.

VA medical records dated January 1991 through September 1997 
indicate that the veteran was treated for substance abuse and 
schizophrenia.

The veteran was first afforded a VA examination in September 
1997.  According to the report, the veteran complained of 
difficulty sleeping, and being easily startled, irritable, 
and angry.  Upon mental status examination, the veteran was 
well groomed, but agitated, with a hypomanic presentation.  
His thought process was not well organized and there was some 
evidence of hallucinations and delusions.  His speech was 
pressured and his thoughts were racing.  The VA examiner 
noted that the veteran had symptoms of PTSD and bipolar 
disorder, which were compounded by his long history of drug 
abuse.  The diagnoses were cocaine and heroin dependence, in 
full remission and PTSD.  A Global Assessment of Functioning 
(GAF) score of 31 was assigned.  The VA examiner noted that 
the veteran's diagnostic picture was complicated because he 
had both PTSD and a bipolar disorder and these disorders 
overlapped, creating severe psychiatric incapacity.  The VA 
examiner also concluded that the veteran was incapable of 
working.

VA medical records dated September 1997 through July 2000 
indicate that the veteran complained of difficulty 
concentrating, memory impairment, and problems understanding 
things.  He also complained of occasional auditory 
hallucinations, problems with anger, nightmares, and 
flashbacks.  He related experiencing depression, intrusive 
thoughts, impaired sleep, anxiety, and emotional numbing and 
detachment.  He reported a history of drug and alcohol 
treatment, but denied suicidal ideation.  He denied panic 
attacks and hyperstartle response, but reported having 
auditory hallucinations and moderate hypervigilance.  There 
was evidence of paranoid and delusional thinking.  Medication 
alleviated his symptoms.

A May 1999 letter from a treating clinical social worker at 
the VA PTSD clinic states that the veteran had been diagnosed 
with PTSD and a schizoaffective disorder.  The clinical 
social worker noted that the veteran's symptoms were chronic 
and severe, including depression, sleep impairment, 
nightmares, flashbacks, intrusive thoughts, auditory 
hallucinations, paranoid ideation, social isolation, impaired 
concentration, and severe anxiety.  The clinical social 
worker also noted that the veteran received individual and 
group psychotherapy and was unable to work.

The veteran was afforded a second VA examination in August 
1999.  The report indicates that the veteran again reported a 
history of drug abuse and excess alcohol use.  He also 
reported that he was enrolled in a PTSD program at VA and 
received treatment from a social worker there.  He complained 
of nightmares, flashbacks, sleep impairment, depression, 
anxiety, and hyperstartle response.  He also complained of 
poor concentration and admitted to suicidal ideation and 
auditory and visual hallucinations.  There was no evidence of 
paranoia or delusions, but his thought process was wandering.  
The VA examiner concluded that the veteran's psychiatric 
problems were severe, due to PTSD with psychotic symptoms.  
The VA examiner also noted that the veteran's PTSD symptoms 
were superimposed over underlying schizophrenia.  The 
diagnosis was PTSD with psychotic symptoms and substance 
abuse, in remission.  A GAF score of 38 was assigned, and the 
veteran was found to be unemployable.

In a December 1999 addendum to the August 1999 VA examination 
report, the VA examiner reiterated her conclusion that the 
veteran had PTSD superimposed on his schizophrenia.  The VA 
examiner also found that the veteran's GAF scores were 38 for 
PTSD and 38 for schizophrenia. 

A September 2000 statement from the clinical social worker at 
the VA PTSD clinic indicates that the veteran had been 
diagnosed with PTSD and a schizoaffective disorder.  The 
social worker related the veteran's PTSD stressors.  He 
stated that the veteran used alcohol and drugs to "self 
medicate" himself from the painful memories of his service 
in Vietnam, and that the veteran's symptoms negatively 
affected his family and occupational lives.  The social 
worker noted that the veteran was involved in trauma-focused 
individual and group psychotherapy, and used medication to 
treat symptoms such as depression, sleep impairment, auditory 
hallucinations, flashbacks, intrusive memories, low self-
esteem, and anxiety.  The social worker also opined that the 
veteran was unemployable as a result of his PTSD. 

VA medical records dated August 2000 to October 2001 show 
that the veteran continued to experience hallucinations, but 
that he was satisfied with how his medications alleviated his 
symptoms.  The veteran reported experiencing suicidal 
thoughts, emotional problems, and treatment for drug and 
alcohol abuse.  He denied an active intent or plan regarding 
his suicidal thoughts.  He complained of nightmares, 
flashbacks, hypervigilance, hyperstartle response, isolation, 
mood lability, and anger.  There was evidence of continuing 
paranoid ideation, auditory hallucinations, intrusive 
memories, and impaired sleep.   In March 2001, he had 
problems with anger, anxiety, and an episode of hopelessness.  

Another statement from the clinical social worker at the VA 
PTSD clinic, dated October 2001, was submitted.  The 
statement characterized the veteran's PTSD as severe and 
chronic.  The social worker largely reiterated his assertions 
regarding the veteran's condition and the veteran's symptoms, 
as presented in the September 2000 statement.  The social 
worker also asserted that the veteran had a history of 
suicidal thoughts and that the veteran was "re-traumatized" 
by the September 2001 terrorist attack on the World Trade 
Center.  He concluded that the veteran was totally and 
permanently disabled and unemployable due to the severity of 
his PTSD.

VA treatment notes dated November 2001 through January 2003 
show that the veteran reported an increase in auditory 
hallucinations and anxiety, but that his sleep had improved, 
even without medication.  His other symptoms of depression, 
insomnia, anger, mood swings, flashbacks, and nightmares 
remained.  He also complained of anhedonia and poor 
concentration.  And, he continued to receive treatment for 
his PTSD and his substance abuse.

A September 2002 written statement from the same clinical 
social worker at the VA PTSD clinic reiterated his previous 
assertions that the veteran had severe occupational and 
social impairment due to his PTSD, with isolation and 
psychotic episodes, including auditory hallucinations.  The 
social worker also indicated that the veteran's thought 
process was confused and his judgment impaired.  He stated 
that the veteran's mood was depressed and that he had panic 
attacks, which led to increased social isolation and 
decreased ability to function.  The social worker further 
indicated that the veteran was periodically irritable, with a 
history of rage episodes, violence, and poor impulse control.  
The social worker stated that the veteran's PTSD-related 
symptomatology included depression, sleep impairment, 
nightmares, intrusive memories and flashbacks, emotional 
numbing, poor concentration, isolation, rage, auditory 
hallucinations, suicidal ideation, feelings of hopelessness, 
and panic attacks, requiring individual and group 
psychotherapy, as well as medication.  The social worker 
again reiterated that the veteran's PTSD is totally and 
permanently disabling such that the veteran is unemployable.

A September 2002 Physician's Questionnaire, completed by the 
veteran's treating clinical social worker and a treating 
psychiatrist at VA, states that the veteran had chronic 
depression, severe anxiety, paranoid ideation, panic attacks, 
nightmares, and short-term memory loss, such that he could 
not perform occupational tasks.  He also had poor impulse 
control and rage episodes, with the potential for violence, 
such that he was unable to adapt to stressful circumstances.  
The medical providers also stated that the veteran exhibited 
circumstantial and tangential thinking, with problems with 
time and spatial distortion, which cause him to be unreliable 
and unproductive in work settings.  In addition, the veteran 
is isolative and suspicious of others, which inhibited him 
from establishing close relationships.  A history of auditory 
hallucinations and suicidal and homicidal ideation was also 
noted.  A GAF score of 45 was assigned, with a past year 
score of 45-50.  The providers further noted that the 
veteran's illness was chronic, with a fair prognosis, and 
that he required regular treatment and medication, so as to 
avoid deterioration or decompensation.

The veteran was afforded another VA examination in November 
2002.  According to that report, the veteran's claims file 
was reviewed.  He complained of auditory hallucinations, 
sleep disturbance, preoccupation with religious content, 
crying spells, decreased energy, and poor concentration.  He 
also complained of nightmares, intrusive thoughts, and 
avoidance of triggers of reminders of his combat experiences.  
He related that he was interested in music, dancing, and 
fishing, and denied feeling hopeless or changes in appetite.   
He also denied experiencing hypervigilance, hyperstartle 
response, and difficulty with crowds.

Mental status examination showed that the veteran was alert, 
oriented, cooperative, and well groomed.  He had no abnormal 
movements and his speech was normal.  His thought process was 
marked by some mild loosening of associations, and his 
references were obscure.  His thought content was preoccupied 
with religious themes and hallucinatory experiences.  His 
insight was diminished, but his judgment was fair.  The 
diagnoses were chronic PTSD and undifferentiated 
schizophrenia.  A GAF score of 50 was assigned.  The VA 
examiner found that the veteran experienced moderate to 
severe incapacity due to the combined PTSD and schizophrenia, 
but that most of the veteran's schizophrenia symptoms, i.e., 
symptoms of psychosis, were independent of his symptoms of 
PTSD.  Nonetheless, the VA examiner  found that the veteran's 
schizophrenia and PTSD contributed equally to his current 
disability.  He was found to be capable of managing his own 
affairs.

And, in January 2003, the veteran was afforded another VA 
examination.  The report shows that the veteran's claims file 
was reviewed.  The veteran complained of auditory 
hallucinations, depression, and feelings of hopelessness.  He 
also complained of difficulty concentrating and interacting 
with others and sleep impairment. 

The VA examiner found that the veteran had residual signs of 
schizophrenia, as demonstrated by his inappropriate affect, 
aloof and distant "style of relatedness", and "derailment" 
of thinking.  He had a tangential thought process, with loose 
associations, and a history of psychosis related to his 
schizophrenia.  However, the VA examiner also found that the 
veteran's PTSD is colored to the spectrum of schizophrenia 
due to bizarre thinking and psychotic elaboration of events 
around him.  And, his PTSD is demonstrated with his 
preoccupation with his combat experiences and traumatic 
memories, as well as with his sensitivity to violence.  The 
veteran struggled with homicidal ideation, albeit without 
danger of action, and feelings of being threatened by others.  
The VA examiner found that the veteran's schizophrenia was 
muted by his medication, which alleviated some of the 
severity of his psychosis, but that the veteran's inability 
to function and his poor ability to relate socially, were 
persistent and related to his chronic PTSD.  The VA examiner 
further stated that an equal rating of impairment could be 
given to the veteran's PTSD and to his schizophrenia, with a 
GAF score of 35 to 40.  The VA examiner concluded that the 
veteran was incapable of employment due to the severity of 
his residual psychotic and psychiatric symptoms.  

VA treatment notes dated January to September 2003 and 
January to May 2004 show that the veteran continued to 
experience depression, anhedonia, social isolation, insomnia, 
lack of anger control, mood swings, and re-experiencing of 
combat trauma in flashbacks and nightmares, as well as 
auditory hallucinations.  

An August 2004 Physician's Questionnaire, completed by the 
veteran's treating clinical social worker and treating 
psychiatrist at VA, states that the veteran had auditory 
hallucinations, delusions, suicidal ideation, and grossly 
impaired thought processes.  His PTSD was characterized as 
chronic and severe, with a GAF score of 45, past year score 
of 45-50.  The medical providers noted that the veteran could 
not work, and required therapy and medication.

The veteran was also afforded his most recent VA examination 
in August 2004.  According to the report, the veteran's 
claims file was unavailable for review, but his VA medical 
records were reviewed.  The veteran complained of nightmares, 
flashbacks with dissociative episodes, intrusive thoughts, 
feelings of guilt, irritability, problems with anger control 
and violent fantasies, chronic hyperarousal, hypervigilance, 
poor concentration, anxiety, depressed mood, and occasional 
suicidal ideation.  He also complained of auditory 
hallucinations related to his Vietnam experiences and visual 
hallucinations with religious content.  

Mental status examination, indicated that the veteran was 
alert, oriented, well groomed, and cooperative, with good eye 
contact.  His motor function was unremarkable, but his mood 
was irritable and his affect was constricted.  His speech was 
normal, and his thought process was logical and goal 
directed.  Despite suicidal ideation, there was no evidence 
of intent or plan.  He denied homicidal ideation.  His 
thought content was notable for chronic intrusive thoughts 
about Vietnam and perceptual disturbances of religious 
allusions.  His judgment and insight were good.  He was 
deemed capable of managing his own affairs.  The diagnosis 
was PTSD, with a GAF score of 50.  The VA examiner concluded 
that his psychiatric incapacity was severe due to the ongoing 
auditory hallucinations and suicidal ideation, with a history 
of poor anger control and difficulty with authority.  She 
further concluded that the stress of employment would likely 
be extremely disorganizing for the veteran due to his 
symptoms and that his symptoms "substantially [impede] his 
daily functioning and his capacity to sustain employment."

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2005).  As mentioned, the veteran's 
PTSD is currently evaluated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability evaluation is assigned under this 
Code for occupational and social impairment due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  For the next higher 
70 percent evaluation to be warranted, there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.   A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, and resolving all reasonable doubt in favor 
of the veteran, the veteran's PTSD most closely approximates 
the criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

The objective medical evidence of record indicates that the 
veteran's symptomatology now included feelings of 
hopelessness, social isolation, insomnia, and problems 
controlling his anger.  Likewise, the medical evidence of 
record, as demonstrated at his VA examinations, confirms he 
had chronic depression, anhedonia, suicidal ideation, short-
term memory impairment, anxiety, and intrusive thoughts, as 
well as impaired impulse control.  Moreover, the medical 
evidence of record demonstrates that he began experiencing 
occupational impairment due to problems with authority and 
mood swings.  He also experiences auditory hallucinations, a 
preoccupation with religion, impaired concentration, and 
panic attacks.  In addition, he experiences hypervigilance 
and hyperstartle response, nightmares, and flashbacks.  Aside 
from this, he has problems with paranoia, low self-esteem, 
and a circumstantial and tangential thought process.

In summary, the clinical evidence of record clearly 
demonstrates evidence of the veteran's impaired impulse 
control, deteriorating occupational functioning, 
chronic depression, and auditory hallucinations.  Likewise, 
the Board notes that his VA examination reports show that his 
GAF scores were consistently in the 35 to 50 range.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV), GAF scores of 41 to 50 are 
indicative of serious impairment in social, occupational, or 
school functioning.  GAF scores of 31-40 are indicative of 
some impairment in reality testing or communication or 
major impairment in several areas, such as work, family 
relations, judgment, thinking, or mood.  Id.  The Board finds 
that the aforementioned clinical findings and GAF scores 
support a 70 percent rating under Diagnostic Code 9411.

The veteran is not, however, entitled to a higher rating of 
100 percent since the evidence does not show he experiences 
obsessional rituals that interfere with routine activities, 
or that he has intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.  Likewise, there 
is no evidence that he is in persistent danger of hurting 
himself or others.  Additionally, the evidence does not 
demonstrate that he is unable to perform activities 
associated with daily living, is disoriented, or experiences 
severe memory loss.  Points worth mentioning include that he 
presented to his VA examinations and VA psychological 
evaluations well groomed and correctly oriented in all 
spheres (to time, place, person and situation), and there was 
no significant impairment in his speech or thought process.  
Thus, the Board finds that a rating in excess of 70 percent 
for his PTSD is not sustainable under the criteria for 
evaluating this condition.

A comprehensive review of the evidence fails to show that 
there was a period of time in which the veteran's PTSD 
symptoms were more than or less than the criteria necessary 
for the assignment of a 70 percent rating.  See Fenderson, 
Supra.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) 
or necessitated frequent periods of hospitalization.  Rather, 
it appears that the veteran has not required hospitalization 
for treatment of his PTSD.  So there is no basis for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

III.  Entitlement to an Earlier Effective Date

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2004).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

On September 12, 1997, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  And, in December 
1997, the RO denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran was provided with 
notice of this decision and his procedural and appellate 
rights in January 1998.  The veteran disagreed in February 
1998, and additional development was undertaken.  

In a March 1999 rating decision, the RO granted the veteran's 
claim of entitlement to service connection, effective 
September 12, 1997.  He was informed of the RO's decision in 
an April 1999 letter.

The Board finds that the effective date of September 12, 1997 
for the grant of entitlement to service connection for PTSD 
is appropriate.  There is no indication the veteran filed a 
claim for service connection for PTSD prior to September 12, 
1997, which is the date the RO first received a written claim 
for PTSD.  In fact, he has not alleged that he made any 
attempts to file a claim prior to that date.  And the file is 
entirely negative for a written claim, formal or informal, 
until the claim was received by the RO on September 12, 1997.  
So as the effective date can be no earlier than the date of 
receipt of his reopened claim, September 12, 1997 is the 
correct effective date in this particular instance.  
See 38 C.F.R. § 3.400(b).

The Board, in a March 1993 decision, denied the claim of 
service connection for a psychiatric disorder.  At the time 
of that decision, the evidence showed a diagnosis of 
schizophrenia.  This decision is final.  See 38 U.S.C.A. 
§ 7104.  The criteria for the claim of service connection for 
schizophrenia or for a psychiatric disorder is different than 
it is for PTSD.  Thus, there is no finality as it pertained 
to the claim of service connection for PTSD.  As previously 
discussed, the first correspondence indicating a claim of 
service connection for PTSD was received in September 1997.  
Even if it were determined that the claims were the same and 
that finality attached as it pertained to a claim of service 
connection for PTSD, an effective date prior to September 
1997 for the grant of service connection for PTSD would not 
be warranted.  See 38 C.F.R. § 3.400 (q)(r).  The only 
correspondence indicating a claim of service connection for 
PTSD between the final March 1993 Board decision is a claim 
received in September 1997.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date for service connection of his 
PTSD.  Therefore, his claim must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating of 70 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for an effective date earlier than September 12, 
1997, for the grant of service connection for PTSD is denied.



______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


